DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 28 September 2021.
Claims 1-2, 5, 7, 12-15, 17, and 19-20 have been amended.
Claims 1-10 and 12-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 and 17 June 2021 are being considered by the Examiner.

Response to Arguments
Applicants’ arguments with respect to the §103 rejection have been fully considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Again, Wichmann was cited to teach “Referring again to FIG. 3, the present invention enables the economic testing of design and operational constraints via the co-optimization of commercial revenue, asset design, operations, maintenance, control, and financing.  These capabilities are enabled with the economic design and operations optimization controller 70 and optimizer 79, which may communicate with the plant controller 22 and the operator 39 so as to achieve the macro objectives of the owner 67, (Wichmann ¶72).”  This portion of Wichmann clearly teaches the ability to optimize operations which include operational constraints such as maintenance.  The Examiner has broadly interpreted, as one of ordinary skill in the art at the effective time of filing, the inclusion of operational constraints such as maintenance for overall optimization of the operations as a condition for a 
Applicants’ argue that Marcus is related to intermittent power sources and appears to be arguing the intended use; however it has been held that a' recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Even assuming arguendo, Applicants are arguing much narrowly than actually claimed as the claims only require “energy-producing equipment” and do not specify or negatively limit what is reasonably interpreted as “energy-producing equipment.”  Whether or not the source is intermittent does not preclude the sources from the type of optimization problem that the Marcus reference is concerned with.  Marcus still discloses how “Firm contracts command a price premium to intermittent contracts in most markets, and are therefore valuable. Efforts to transform intermittent wind into firm power have heretofore depended upon forecasting future wind velocities (for purposes of selling into the day-ahead market), and coordinating operation of the wind-power generation with other remotely sited intermittent power sources, and/or coordination with more-constant power sources, such as hydro, whose power flow rate can be varied up or down to compensate for higher or lower flow rate from a wind farm, and/or coordination with thermal generators such as simple cycle gas plants and diesel plants that can ramp up or down in response to the real-time output of wind farms. Such coordination efforts do not transform intermittent wind energy into firm power, but they do help intermittent wind to be integrated into the grid. Power generators must increasingly participate in competitive markets established to govern electric power generation/sale/trading (Marcus ¶5),” “The conversion subsystem 112 converts the input electrical power from the wind turbines or other sources (Marcus ¶52)” and “The capabilities of a GCAES plant go beyond its unique ability to utilize intermittent and steady energy sources combined with GCAES units to provide long-duration power such as baseload, capacity, or intermediate power. For instance, the segmentation of the plant systems provides flexibility in supplying power via a plurality of subsystems, each capable of rapid-time response to a power need, independent of the other subsystems. To satisfy these various needs, GCAES plants may include, among other subsystems, multiple GCAES energy conversion units that may function independently of each other. Combined with a massive scale-capacity energy storage subsystem and the ability to draw power from various energy sources, the GCAES 
Applicants’ arguments with respect to Wichmann monitoring for degradation have been fully considered and the Examiner agrees and notes how the claims’ are also concerned with “reduction of wear” and “balance an increase of wear during an operation according to the peak fire protocol,” which is precisely monitoring degradation (i.e. wear of parts/wear on the parts and the balance there of according to operating procedures is the equivalent to monitoring and optimizing degradation as taught by Wichmann).  Figs. 31-34 of Wichmann clearly teach the ability to incorporate the consideration of a maintenance monitoring control, and how ”Maintenance operations may restore design guarantees and performance levels, or improve the efficiency, reliability, maintainability and flexibility of the generating assets and their operation. According to the present invention, a service model 73 may be provided to model and analyze maintenance work scope as a function of time, use, present condition, etc. of the generating assets while taking into account their thermal, mechanical and/or electrical performance. Further, the service model 73 may have terms which assure the service interval duration and time schedule, that the asset will have a specified performance, and/or outcomes that such objectives are not satisfied. The service model 73 may quantify such possibilities and manage maintenance and service schedule and work scope, (Wichmann ¶75);”  “Aspects of the present invention provide methods of control and/or controllers for power plants, as well as methods and systems for optimizing performance, cost-effectiveness, and efficiency. For example, according to the present invention, a minimum variable operating cost may be achieved for a thermal generating unit or power plant that balances variable performance characteristics and cost parameters (i.e., fuel cost, ambient conditions, market conditions, etc.) with life-cycle cost (i.e., variable operation and its effect on maintenance schedules, part replacement, etc.), (Wichmann ¶104).”  Here, Wichmann clearly teaches the ability to not only consider a maintenance schedule, but monitor and model in order to balance and optimize performance of the plant.  As such the rejection was not withdrawn.  
The Examiner also notes that Applicants’ arguments have shifted throughout prosecution from 
The Examiner also notes that the current amendments are shifting in scope which could warrant a future §101 rejection should the scope continue to shift.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " during the defined period " in line 32.  It is unclear if this is the same “defined period of time” or a newly introduced “defined period” where the latter is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-12 are also rejected under the same rationale for failing to remedy the deficiencies of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US PG Pub. 2012/0191262) further in view of Asati et al. (US PG Pub. 2016/0281607) and Wichmann et al. (US PG Pub. 2015/0185716).

As per claim 1,  Marcus discloses a system, method, and computer-readable medium comprising :a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (computer controller, system memory, Marcus ¶101-¶113):
a user interface component that receives a first portion of input data comprising profit margin data that represents a threshold profit margin (Fig. 3A-3C, Rule number one states that power should be bought or sold when it is incrementally profitable to do so.  For example, if "profitable" is defined in relation to an average price of power, whether for an hour, a day, a rolling 24-hour period, a week, a month, a year, or some other time period, then power will be bought when the spot market price (or other market factor) is less than the average price by a threshold amount Likewise, power will be sold when the spot market price (or other market factor) is greater than the average price by a threshold amount.  The buy threshold amount may or may not be the same as the sell threshold amount, Marcus ¶83; see also Fig. 5);
a data component that receives a second portion of input data comprising period data that represents a defined period of time and market data representing prices for energy over the defined period of time (graph of the market price of electricity price over time, Marcus Fig. 4A and ¶86); and
a pricing component that determines a recommended operation condition for energy-producing equipment of an energy production facility based on market data, wherein the market data is indicative of prices of energy for a defined period of time, and wherein (Referring to FIG. 8, a sample result of running the optimization system and its accompanying algorithmic modules is shown over a 24-hour period, with time intervals of one hour.  The graph illustrates the satisfaction of a 100 MWh power purchase agreement, while simultaneously maximizing revenue by buying at lower prices and selling at higher prices.  The algorithm considers both the price and wind factors to decide how much to compress/expand and buy/sell at a given time.  Various minimum, maximum, and typical values and ranges for the above-described predictive energy trading systems and methods are described in FIG. 9.  In evaluating whether energy is to be stored, generated, and/or traded, the system may account for current contract prices (e.g., baseload or other long-duration, or ancillary service contract), the market price of energy (past, present and/or future), the supply and/or demand of electricity (past, present, and/or future), and ;
based on a current market price of energy and the condition determined to be below a first price of energy and the condition that the maintenance schedule for the energy-producing equipment does not change, the pricing component generates a first recommendation that the energy-producing equipment is to operate according to a cold part load protocol that reduces wear on the energy-producing equipment relative to nominal operation (these profitability percentage thresholds may vary depending on equipment efficiency, operating costs, trading costs, and other factors, Marcus ¶84; see also Fig. 3A-3C; optimize the system, ¶95-¶96; see also working example ¶54 discussing wear/deterioration at peak points);
facilitating presentation of the buy data and the sell data via a user interface device (Marcus Fig. 3A-3C).  
Marcus does not expressly disclose based on the current market price of energy determined to be above a second price of energy and the condition that the maintenance schedule for the energy-producing equipment does not change, the pricing component generates a second recommendation that the energy-producing equipment is to operate according to a peak fire protocol that increases wear on the equipment relative to the nominal operation; the processor controls the energy-producing equipment of the energy production facility during the maintenance schedule to operate according to the cold part load protocol, the peak fire protocol, and the nominal operation based on the recommended operation, wherein the processor controls such that the energy-producing equipment during the defined period to: operate according to the cold part load protocol based on the first recommendation, operate according to the peak fire protocol based on the second recommendation, operates according to the nominal operation based on the current market price of energy being between the first price of energy and the second price of energy.
However, Asati teaches based on the current market price of energy determined to be above a second price of energy and the condition that the maintenance schedule for the energy-producing equipment does not change, the pricing component generates a second recommendation that the energy-producing equipment is to operate according to a peak fire protocol that increases wear on the equipment relative to the nominal operation; the processor controls the energy-producing equipment of the energy production facility during the maintenance schedule to operate according to the cold part load protocol, the peak fire protocol, and the nominal operation based on the recommended operation, wherein the processor controls such that the energy-producing equipment during the defined period to: operate according to the cold part load protocol based on the first recommendation, operate according to the peak fire protocol based on the second recommendation, operates according to the nominal operation based on the current market price of energy being between the first price of energy and the second price of energy (The cost function may further include an algorithm correlating predicted values for the performance indicators to an operating revenue.  In such cases, the operating revenue may then be compared to the operating cost so to reflect a net revenue or profit for the power plant 501.  The present method may further include the step of receiving a forecasted price for electricity sold within the market for the period being optimized, and the selected performance indicators may include an output level of electricity, which then may be used to calculate expected operating revenue for the upcoming period of operation.  In this manner, the present method may be used to maximize economic return by comparing operating costs and revenue, Asati ¶168; based upon operability constraints such as thresholds, ¶169 and ¶299; see also optimized or enhance turndown or shutdown, ¶177-¶178; or operating points for schedule to optimize revenue such as an operating point may refer to an objective or setpoint, such as base load, turndown point, peak fire, and the like, ¶137-¶139, ¶146, and ¶286) (Examiner notes the operating points to be the equivalent to the protocols as they are dependent on the factors such as wear and external pricing aspects).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Asati’s method of optimizing power plant operating points in Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term 
The combination of Marcus and Asati do not expressly disclose a condition that a maintenance schedule for the energy-producing equipment does not change, wherein the maintenance schedule is determined based on operation of the energy-producing equipment at a nominal operation; wherein a reduction of wear during operation according to the cold part load protocol is configured to balance an increase of wear during an operation according to the peak fire protocol in accordance with the condition that the maintenance schedule for the energy-producing equipment does not change.
However, Wichmann teaches a condition that a maintenance schedule for the energy-producing equipment does not change, wherein the maintenance schedule is determined based on operation of the energy-producing equipment at a nominal operation; wherein a reduction of wear during operation according to the cold part load protocol is configured to balance an increase of wear during an operation according to the peak fire protocol in accordance with the condition that the maintenance schedule for the energy-producing equipment does not change (Referring again to FIG. 3, the present invention enables the economic testing of design and operational constraints via the co-optimization of commercial revenue, asset design, operations, maintenance, control, and financing.  These capabilities are enabled with the . 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and 

As per claim 13,  Marcus discloses a method comprising (computer controller, system memory, Marcus ¶101-¶113):
determining, by a device comprising a processor, market data that is indicative of prices for energy over a defined period, wherein the defined period corresponds to maintenance data indicative of a date on which energy-producing equipment of an energy production device is scheduled to be serviced (Fig. 3A-3C, Rule number one states that power should be bought or sold when it is incrementally profitable to do so.  For example, if "profitable" is defined in relation to an average price of power, whether for an hour, a day, a rolling 24-hour period, a week, a month, a year, or some other time period, then power will be bought when the spot market price (or other market factor) is less than the average price by a threshold amount Likewise, power will be sold when the spot market price (or other market factor) is greater than the average price by a threshold amount.  The buy threshold amount may or may not be the same as the sell threshold amount, Marcus ¶83; see also Fig. 5; optimize the system, ¶95-¶96; see also working example ¶54 discussing wear/deterioration at peak points);
based on the market data, determining, by the device, operating conditions of the energy- producing equipment during the defined period, wherein the determining the operating conditions comprises: determining the energy-producing equipment is recommended to operate according to a cold part load protocol that is determined to reduce wear on the energy-producing equipment based on a first determination that a current market price of energy is below a first price of energy and based on satisfying the defined period (depending on equipment efficiency, Marcus ¶84; graph of the market price of electricity price over time, Fig. 4A and ¶86; optimize the system, ¶95-¶96); and
Marcus does not expressly disclose determining the energy-producing equipment is recommended to operate according to a peak fire protocol that is determined to increase wear on the energy-producing equipment based on a second determination that the current market price of energy is above a second price of energy and based on satisfying the defined period; and controlling the energy-producing equipment such that the energy-producing equipment operates according to: the cold part load protocol, during a first portion of the defined period, based on the current market price of energy being below the first price of energy and the satisfying the defined period, the peak fire protocol, during a second portion of the defined period based on the current market price of energy being above the second price of energy and the satisfying the defined period, and the nominal operation, during a third portion of the defined period protocol based on the current market price of energy being between the first price of energy and the second price of energy and the satisfying the defined period.
However, Asati teaches determining the energy-producing equipment is recommended to operate according to a peak fire protocol that is determined to increase wear on the energy-producing equipment based on a second determination that the current market price of energy is above a second price of energy and based on satisfying the defined period; and controlling the energy-producing equipment such that the energy-producing equipment operates according to: the cold part load protocol, during a first portion of the defined period, based on the current market price of energy being below the first price of energy and the satisfying the defined period, the peak fire protocol, during a second portion of the defined period based on the current market price of energy being above the second price of energy and the satisfying the defined period, and the nominal operation, during a third portion of the defined period protocol based on the current market price of energy being between the first price of energy and the second price of energy and the satisfying the defined period (The cost function may further include an algorithm correlating predicted values for the performance indicators to an operating revenue.  In such cases, the operating revenue may then be compared to the operating cost so to reflect a net revenue or profit for the power plant 501.  The present method may further include the step of receiving a forecasted price for electricity sold within the market for the period being optimized, and the selected performance indicators may include an output level of electricity, which then may be used to calculate expected operating revenue for the upcoming period of operation.  In this manner, the present method may be used to maximize economic return by comparing operating costs and revenue, Asati ¶168; based upon operability constraints such as thresholds, ¶169 and ¶299; see also optimized or enhance turndown or 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Asati’s method of optimizing power plant operating points in Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each.  It can also be appreciated that a physical design or operating control means or maintenance work scope(s) and the timing of said work scope could have alternate designs, which, depending upon the original design, may later in and asset's economic life, provide options to change the physical apparatus or its operating control, or the asset's maintenance plans or work scope, all subject to the selected regulatory, economic, contractual or engineering limits (Asati ¶8). 
The combination of Marcus and Asati do not expressly disclose based on a nominal operation of the energy-producing equipment.
However, Wichmann teaches based on a nominal operation of the energy-producing equipment (Referring again to FIG. 3, the present invention enables the economic testing of design and operational constraints via the co-optimization of commercial revenue, asset design, operations, maintenance, . 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power 

As per claim 17,  Marcus discloses non-transitory computer-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: (computer controller, system memory, Marcus ¶101-¶113):
determining market data representing prices for energy over a defined period, (Fig. 3A-3C, Rule number one states that power should be bought or sold when it is incrementally profitable to do so.  For example, if "profitable" is defined in relation to an average price of power, whether for an hour, a day, a rolling 24-hour period, a week, a month, a year, or some other time period, then power will be bought when the spot market price (or other market factor) is less than the average price by a threshold amount Likewise, power will be sold when the spot market price (or other market factor) is greater than the average price by a threshold amount.  The buy threshold amount may or may not be the same as the sell threshold amount, Marcus ¶83; see also Fig. 5);
based on the market data, current market price of energy being determined to be below a first price of energy, and the expected part life, providing a first recommendation that the energy-producing equipment operates according to a cold part load protocol that is configured to reduce wear on the energy-producing equipment (graph of the market price of electricity price over time, Marcus Fig. 4A and ¶86; optimize the system, ¶95-¶96; see also working example ¶54 discussing wear/deterioration at peak points); and
Marcus does not expressly disclose based on the market data, current market price of energy being determined to be above a second price of energy, and the expected part life, providing a second recommendation that the energy-producing equipment operates according to a peak fire protocol that is configured to increase wear on the energy-producing equipment and to satisfy the defined profit margin; and controlling the energy-producing equipment during the defined period such that the energy-producing equipment operates according to the cold part load  protocol based on the first recommendation, according to the peak fire protocol based on the second recommendation, and according to the nominal operation based on the current market price of energy being between the first price of energy and the second price of energy, wherein a net operation of controlling the energy- producing equipment according to the cold part load protocol, the peak fire protocol, and the nominal operation is substantially similar to operating the energy-producing equipment during the defined period entirely according to the nominal operation.
However, Asati teaches based on the market data, current market price of energy being determined to be above a second price of energy, and the expected part life, providing a second recommendation that the energy-producing equipment operates according to a peak fire protocol that is configured to increase wear on the energy-producing equipment and to satisfy the defined profit margin; and controlling the energy-producing equipment during the defined period such that the energy-producing equipment operates according to the cold part load  protocol based on the first recommendation, according to the peak fire protocol based on the second recommendation, and according to the nominal operation based on the current market price of energy being between the first price of energy and the second price of energy, wherein a net operation of controlling the energy- producing equipment according to the cold part load protocol, the peak fire protocol, and the nominal operation is substantially similar to operating the energy-producing equipment during the defined period entirely according to the nominal operation (The cost function may further include an algorithm correlating predicted values for the performance indicators to an operating revenue.  In such cases, the operating revenue may then be compared to the operating cost so to reflect a net revenue or profit for the power plant 501.  The present method may further include the step of receiving a forecasted price for electricity sold within the market for the period being optimized, and the selected performance indicators may include an output level of electricity, which then may be used to calculate expected operating revenue for the upcoming period of operation.  In this manner, the present method may be used to maximize economic return by comparing operating costs and revenue, Asati ¶168; based upon operability constraints such as thresholds, ¶169 and ¶299; see also optimized or enhance turndown or shutdown, ¶177-¶178; or operating points for schedule to optimize revenue such as an operating point may refer to an objective or setpoint, such as 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Asati’s method of optimizing power plant operating points in Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each.  It can also be appreciated that a physical design or operating control means or maintenance work scope(s) and the timing of said work scope could have alternate designs, which, depending upon the original design, may later in and asset's economic life, provide options to change the physical apparatus or its operating control, or the asset's maintenance plans or work scope, all subject to the selected regulatory, economic, contractual or engineering limits (Asati ¶8). 
The combination of Marcus and Asati do not expressly disclose wherein the defined period is an expected part life of energy-producing equipment of an energy production facility based on nominal operation of the energy-producing equipment; wherein a reduction of wear during operation according to the cold part load protocol balances an increase of wear during operation according to the peak fire protocol.
However, Wichmann teaches wherein the defined period is an expected part life of energy-producing equipment of an energy production facility based on nominal operation of the energy-producing equipment; wherein a reduction of wear during operation according to the cold part load protocol balances an increase of wear during operation according to the peak fire protocol (Referring again to FIG. 3, the present invention enables the economic testing of design and operational constraints via the co-optimization of commercial revenue, asset design, operations, maintenance, control, and financing.  These capabilities are enabled with the economic design and operations optimization controller 70 and optimizer 79, which may communicate with the plant controller 22 and the operator 39 so as to achieve the macro objectives of the owner 67, Wichmann ¶72; Maintenance operations may restore design guarantees and performance levels, or improve the efficiency, reliability, maintainability and flexibility of the generating assets and their operation. According to the present invention, a service model 73 may be provided to model and analyze maintenance work scope as a function of time, use, present condition, etc. of the generating assets while taking into account their thermal, mechanical and/or electrical performance. Further, the service model 73 may have terms which assure the service interval duration and time schedule that the asset will have a specified performance, and/or outcomes that such objectives are not satisfied. The service model 73 may quantify such possibilities and manage maintenance and service schedule and work scope, ¶75; Aspects of the present invention provide methods of control and/or controllers for power plants, as well as methods and systems for optimizing performance, cost-effectiveness, and efficiency. For example, according to the present invention, a minimum variable operating cost may be achieved for a thermal generating unit or power plant that balances variable performance characteristics and cost parameters (i.e., fuel cost, ambient conditions, market conditions, etc.) with life-cycle cost (i.e., variable operation and its effect on maintenance schedules, part replacement, etc.), ¶104; component based performance troubleshooting and diagnostics able to pinpoint the issues related to individual component in the plant; a set of KPIs (key performance indications) for fleet analytics and actionable recommendations able to identify/alarm the performance degradation among its own life-cycle operation history or the same frame fleet; fleet analytics on customer-specific . 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each (Wichmann ¶8).

As per claim 2, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 1.  Asati further teaches wherein the cold part load protocol specifies the energy-producing equipment is to operate below a nominal temperature, wherein the peak fire protocol specifies the energy-producing equipment is to operate above the nominal temperature (turbine life impact variables, Asati ¶6; sensors determining inputs such as temperature for the economic models, ¶83; optimized or enhance turndown or shutdown, ¶177-¶178; or operating points for schedule to optimize revenue such as an operating point .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Asati’s method of optimizing power plant operating points in Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each.  It can also be appreciated that a physical design or operating control means or maintenance work scope(s) and the timing of said work scope could have alternate designs, which, depending upon the original design, may later in and asset's economic life, provide options to change the physical apparatus or its operating control, or the asset's maintenance plans or work scope, all subject to the selected regulatory, economic, contractual or engineering limits (Asati ¶8).

As per claim 3, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 2.  Asati further teaches wherein the cold part load protocol is configured to reduce wear on the energy-producing equipment at the cost of increased fuel consumption, and wherein the peak fire protocol is configured to increase energy production capacity of the energy-producing equipment at the cost of increased wear on the energy-producing equipment (consider degradation or asset loss such as wear to components, Asati ¶228).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Asati’s method of optimizing power plant operating points in Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each.  It can also be appreciated that a physical design or operating control means or maintenance work scope(s) and the timing of said work scope could have alternate designs, which, depending upon the original design, may later in and asset's economic life, provide options to change the physical apparatus or its operating control, or the asset's maintenance plans or work scope, all subject to the selected regulatory, economic, contractual or engineering limits (Asati ¶8).

As per claims 4 and 14, Marcus and Asati disclose as shown above with respect to claims 2 and 13.  Wichmann further teaches wherein the pricing component updates bank data representing a running balance of peak fire opportunities that accumulate in response to operating the energy-producing equipment according to the cold part load protocol; determining, by the device, bank data indicative of a net accumulation of second protocol opportunities that accumulate in response to operating the equipment according to the first protocol (optimized set points, Wichmann ¶64; modeling behavior for operating points such as peak fire, ¶127; performance parameters reflect degradation, ¶129).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each (Wichmann ¶8). 

As per claims 5 and 15, Marcus, Asati, and Wichmann disclose as shown above with respect to claims 4 and 14.  Wichmann further teaches wherein the pricing component further determines target data that represents a target amount of the peak fire opportunities to be targeted within the defined period of time, and wherein the target data is determined in response to a determined marginal profit margin of operating the equipment according to the cold part load protocol being less than a threshold profit margin; determining, by the device, target data indicative of a target amount of the peak fire protocol opportunities to be accumulated, wherein the target data is determined in response to a determined marginal profit margin of operating the energy-producing equipment according to the cold part load protocol being less than a threshold profit margin that is included in the input data (optimal setpoints for profitability, Wichmann ¶84 and ¶276; base load point to allow operation at a margined output level, ¶128).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and systems for monitoring, modeling, and controlling power plant operation, particularly those that enable a more complete understanding of the myriad operating modes available to operators of complex modern power plants and the economic trade-offs associated with each (Wichmann ¶8).

As per claim 6, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 5.  Marcus further discloses wherein the peak fire opportunities are expressed in units selected from a group comprising: hours of operation of the energy-producing equipment according to the peak fire protocol and megawatt-hours of energy produced by the energy-producing equipment operating according to the peak fire protocol (power source per time unit, Marcus ¶76).

As per claims 7 and 16, Marcus, Asati, and Wichmann disclose as shown above with respect to claims 5 and 15.  Marcus further discloses wherein the computer executable components further comprise a user interface component presents output data expressed in terms of options market trading, wherein the output data comprises: buy data, sell data, the bank data, and the target data (Fig. 3A-3C, .

As per claim 9, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 7.  Wichmann further teaches wherein the user interface component updates the output data in response to a first change to the input data or in response to a second change to the market data (optimized set points, Wichmann ¶64; modeling behavior for operating points such as peak fire, ¶127).

As per claim 10, Marcus and Asati disclose as shown above with respect to claim 2.  Marcus further discloses wherein the input data further comprises data selected from a group comprising: an historical price of electricity, a current price of electricity, a determined forecasted price of electricity, an historical price of fuel the energy-producing equipment consumes to produce electricity, a current price of fuel, a determined forecasted price of fuel, an historical ambient temperature or environment condition of the energy-producing equipment, a current ambient temperature or condition, a determined forecasted ambient temperature or condition, an historical load on an energy network supplied by the energy-producing equipment, a current load, a determined forecasted load, maintenance schedule data representing scheduled service of the energy-producing equipment, peak fire criteria data representing a criterion to be satisfied to operate the energy-producing equipment according to the peak fire protocol, and equipment data representing information relating to operation of the energy-producing equipment (these profitability percentage thresholds may vary depending on equipment efficiency, operating costs, trading costs, and other factors, Marcus ¶84; predictive elements incorporated, ¶95; see also Fig. 7).

As per claim 12, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 1.  Wichmann further teaches wherein the pricing component determines that wear of the energy-producing equipment is mitigated by operation of the energy-producing equipment according to the cold part load protocol is offset by additional wear to the energy-producing equipment due to operation of the energy-producing equipment according to the peak fire protocol (turndown offsets operating costs, Wichmann ¶188-¶194; shutdown analyzer, ¶196-¶201; the model may be a dynamic one that includes a learning mode in which it is tuned or reconciled via comparisons made between actual operation (i.e., values for measured operating parameters that reflect the actual operation of the power plant 12) and predicted operation (i.e., values for the same operating parameters that the model predicted).  As part of the control system, the filter also may be used to adjust or calibrate the models in real time or in near real time, such as every few minutes or hour or as specified, ¶64).

As per claim 18, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 17.  Wichmann further teaches determining the defined period as a period of time between a first date and a second date, wherein the second date is indicative of a date at which the equipment is scheduled for service (maintenance, Wichmann ¶129).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wichmann’s method of modeling behavior to include optimized operating points that include maintenance costs in Asati and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.  
The motivation being that without identifying the short-term inefficiencies and/or long-term deterioration as each is realized, the conventional control systems of power plants either have to be retuned frequently, which is an expensive process, or conservatively operated so to preemptively accommodate component deterioration.  The alternative is to risk violating operational boundaries that leads to excessive fatigue or failure.  Similarly, conventional power plant control systems lack the ability to most cost-effectively accommodate changing conditions.  As will be appreciated, this results in power plant utilization that is often far from optimal.  As such, there exists a need for improved methods and 

As per claim 19, Marcus, Asati and Wichmann disclose as shown above with respect to claim 17.  Marcus further discloses further comprising, facilitating presentation, via the user interface device, of target buy data representing a target amount of peak fire protocol opportunities to be created in response to operating the energy-producing equipment according to the cold part load protocol (Fig. 3A-3C, Rule number one states that power should be bought or sold when it is incrementally profitable to do so.  For example, if "profitable" is defined in relation to an average price of power, whether for an hour, a day, a rolling 24-hour period, a week, a month, a year, or some other time period, then power will be bought when the spot market price (or other market factor) is less than the average price by a threshold amount Likewise, power will be sold when the spot market price (or other market factor) is greater than the average price by a threshold amount.  The buy threshold amount may or may not be the same as the sell threshold amount, Marcus ¶83; see also Fig. 5).

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US PG Pub. 2012/0191262), Asati et al. (US PG Pub. 2016/0281607), and Wichmann et al. (US PG Pub. 2015/0185716) further in view of Carter et al. (US PG Pub. 2014/0039710).
 
As per claim 8, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 7.  Marcus, Asati, and Wichmann do not expressly disclose wherein the output data further comprises costs of operating the energy-producing equipment according to the cold part load protocol sorted in ascending order and the prices for energy over the defined period of time sorted in descending order.
However, Carter teaches do not expressly disclose wherein the output data further comprises costs of operating the energy-producing equipment according to the cold part load protocol sorted in ascending order and the prices for energy over the defined period of time sorted in descending order (descending order, Carter ¶163).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Carter’s method of sorting costs in Wichmann, Asati, and Marcus’ system to improve the system and method with reasonable expectation that this would result in a more efficient energy monitoring system to increase profitability.
The motivation being that the existing studies and models are ineffective with respect to demonstrating whether or not installation and use of an appropriate ESS (energy storage systems) in a particular location to perform a particular ES application will, if operated in an appropriate manner, be attractive or even feasible from a financial perspective.  Given that the existing studies and models are ineffective in this way they are not useful as a planning tool for grid participants, planners or regulators.  In this sense there is a gap in the analytic tools available with respect to energy storage for the grid (Carter ¶5).

As per claim 20, Marcus, Asati, and Wichmann disclose as shown above with respect to claim 17.  Marcus, Asati, and Wichmann do not expressly disclose further comprising, facilitating presentation, via the user interface device, of the market data that is sorted according to energy price and cost data representing a cost in increased fuel consumption of operating the energy-producing equipment according to the first protocol, wherein the cost data is sorted according to cost.
However, Carter teaches further comprising, facilitating presentation, via the user interface device, of the market data that is sorted according to energy price and cost data representing a cost in increased fuel consumption of operating the energy-producing equipment according to the first protocol, wherein the cost data is sorted according to cost (generators in economic order, Carter ¶68 and Fig. 7).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Carter’s method of sorting costs in Wichmann, Asati, and Marcus’ system to 
The motivation being that the existing studies and models are ineffective with respect to demonstrating whether or not installation and use of an appropriate ESS (energy storage systems) in a particular location to perform a particular ES application will, if operated in an appropriate manner, be attractive or even feasible from a financial perspective.  Given that the existing studies and models are ineffective in this way they are not useful as a planning tool for grid participants, planners or regulators.  In this sense there is a gap in the analytic tools available with respect to energy storage for the grid (Carter ¶5).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629